255 S.W.3d 535 (2008)
James CODY, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89977.
Missouri Court of Appeals, Eastern District, Division Two.
June 17, 2008.
Jessica M. Hathaway, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
James Cody (Movant) appeals from the motion court's denial, following an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. In Movant's direct appeal, the Court affirmed his convictions, following a jury trial, on two consolidated cases, one of which arose out of events occurring on February 23, 2002, charging him with forcible rape, four counts of forcible sodomy, kidnapping, and sexual abuse; and the other of which arose out of events occurring on May 23, 2002, charging him with attempted forcible rape, felonious restraint, and second-degree robbery. State v. Cody, 155 S.W.3d 772 (Mo.App. E.D. 2005). We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).